—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered November 20, 1996, convicting defendant upon his plea of guilty of the crimes of sodomy in the first degree (three counts), sexual abuse in the first degree, endangering the welfare of a child (two counts) and use of a child in a sexual performance.
Defendant was charged in a 10-count indictment and a four-count indictment with various crimes involving the molestation of three victims, all under 11 years of age. In satisfaction of these indictments, defendant ultimately pleaded guilty to three counts of sodomy in the first degree, two counts of endangering the welfare of a child, as well as one count each of sexual abuse in the first degree and use of a child in a sexual performance. Pursuant to the negotiated plea agreement, defendant waived his right to appeal. County Court thereafter *764sentenced defendant to an aggregate prison term of 20 to 60 years.*
Defendant now appeals, principally arguing that his negotiated sentence was harsh and excessive. Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, this issue has not been preserved for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find no evidence of extraordinary circumstances warranting a modification of the sentence imposed given the repulsive and exploitive nature of the subject crimes, committed by defendant upon innocent children who had every reason to trust him (see, People v Crane, 242 AD2d 783).
Mercure, J. P., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.

 We note that defendant’s actual maximum term would be limited to 50 years by operation of law (see, Penal Law § 70.30 [1] [e] [vi])..